     Case 3:15-cv-01479-MMA-MDD Document 57 Filed 10/30/20 PageID.4580 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE: MIDLAND CREDIT                         Case No. 11-md-2286-MMA (MDD)
       MANAGEMENT, INC., TELEPHONE
12
       CONSUMER PROTECTION ACT                       Member Case Nos.
13     LITIGATION                                            15-cv-1479-MMA (MDD);
                                                             15-cv-2282-MMA (MDD)
14
15                                                   ORDER DENYING PLAINTIFF
                                                     BASHAM’S MOTION TO ADD
16
                                                     EXHIBITS, FOR LEAVE TO FILE
17                                                   AN AMENDED COMPLAINT, AND
                                                     TO REMAND CASE TO
18
                                                     TRANSFEROR COURT
19
                                                     [Doc. No. 52 in 15-cv-1479-MMA
20
                                                     (MDD)]
21
                                                     [Doc. No. 51 in 15-cv-2282-MMA
22
                                                     (MDD)]
23
24
25
26
27          Member Plaintiff Angela Basham (“Basham”), proceeding pro se, has filed a
28    motion in her two member cases within this multidistrict litigation (MDL). See Doc. No.

                                                 1
                                                                          11-md-2286-MMA (MDD)
     Case 3:15-cv-01479-MMA-MDD Document 57 Filed 10/30/20 PageID.4581 Page 2 of 6



 1    52.1 Basham makes three requests in her motion: (1) “to add previously submitted
 2    exhibits, given to the court in January of 12 2020, but rejected due to no attached motion,
 3    but retained by the court”; (2) “for leave of 30 days to file amended complaint”; and (3)
 4    to remand her non-Telephone Consumer Protection Act (“TCPA”) causes of action back
 5    to the Eastern District of Missouri. Id. at 1. Defendants Midland Funding LLC, Midland
 6    Credit Management, Inc., and Encore Capital Group, Inc. (collectively, “Defendants”)
 7    oppose Basham’s motion.2 See Doc. No. 54. The Court found the matter suitable for
 8    determination on the papers and without oral argument pursuant to Federal Rule of Civil
 9    Procedure 78(b) and Civil Local Rule 7.1.d.1. See Doc. No. 55. For the reasons set forth
10    below, the Court DENIES Plaintiff Basham’s motion.
11                                              I. BACKGROUND
12           Originating in 2011, the MDL comprises several dozen individual member cases
13    alleging that Defendants violated the TCPA. See Doc. No. 1 at 1. Specifically, member
14    Plaintiffs aver that Defendants placed debt collection calls to member Plaintiffs’ cell
15    phones using an automated system but without the debtors’ consent. See id.; Doc. No.
16    571 at 1. Basham is one of the member Plaintiffs within this MDL. She makes three
17    requests in her motion that boil down to amending her complaint and remanding her non-
18    TCPA claims to the originating transferor court The Court addresses each of Basham’s
19    three requests in turn.
20                                               II. DISCUSSION
21
22
23
24    1
        All citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.
25    Because Basham has filed an identical motion in both member cases and Defendants responded to each,
      all docket references refer to the docket of 15-cv-1479-MMA (MDD) unless otherwise noted. In the one
26    instance the Court refers to the main MDL docket, the Court cites to that docket as “MDL Doc.”

27    2
        Basham attempted to file a reply brief, but the Court issued a notice of document discrepancy and
      rejected the document. See Doc. No. 56. The Court instructed Basham to adhere to the district’s filing
28    instructions. See id. To date, Basham has not filed a reply brief properly.

                                                         2
                                                                                       11-md-2286-MMA (MDD)
     Case 3:15-cv-01479-MMA-MDD Document 57 Filed 10/30/20 PageID.4582 Page 3 of 6



 1          First, Basham moves “to add previously submitted exhibits, given to the court in
 2    January of 12 2020, but rejected due to no attached motion, but retained by the court.”
 3    Doc. No. 52 at 1. She seeks “to add these documents to her petition, as they are the
 4    evidence of her claims in her petition.” Id. at 2. Defendants respond that the Court
 5    should deny the request because “[i]t is not clear from the motion what the exhibits are,
 6    what they are in reference to, or what the basis is for submitting them to the Court.” Doc.
 7    No. 54 at 2.
 8          The Court agrees that Basham’s request is unclear; however, it seems she refers to
 9    a notice and order regarding a document discrepancy issued on February 13, 2020, see
10    Doc. No. 46. If the document was rejected by the Court on discrepancy, then the
11    document was not filed and is not part of the docket. See CivLR 5.1(f) (“[T]he clerk
12    must not file any document which does not comply with the requirements of these
13    rules.”). Even if the documents were properly filed and before the Court, Basham cites to
14    no authority and makes no showing why or how the exhibits should be added to her
15    operative member case Complaint. To the extent her request is duplicative of her request
16    for leave to amend her Complaint, the Court addresses that argument below.
17    Accordingly, the Court DENIES Basham’s request to add her previously submitted
18    exhibits to her Complaint.
19          Second, Basham moves “for leave of 30 days to file amended complaint.” Doc.
20    No. 52 at 1. She seeks to amend her Complaint to “add exhibits and facts that pertain to
21    her case found after her petition was filed and amended in the State of Missouri.” Id. at
22    2. Defendants respond that the Court should deny the request. See Doc. No. 54 at 2.
23    They argue that Basham’s motion fails to state what claims she wishes to add or why they
24    were not added sooner and, further, fails to show good cause. Id. Moreover, Defendants
25    note that Basham failed to comply with Local Rule 15.1 by not accompanying her motion
26    with the proposed amended pleading or a version that shows how it differs from the
27    operative pleading. Id.
28

                                                   3
                                                                             11-md-2286-MMA (MDD)
     Case 3:15-cv-01479-MMA-MDD Document 57 Filed 10/30/20 PageID.4583 Page 4 of 6



 1          Basham contends that she “wishes to amplify her original petition with further
 2    evidence.” Doc. No. 52 at 2. However, Basham fails to detail how she seeks to
 3    “amplify” her Complaint: she fails to state what claims, parties, or allegations she wishes
 4    to add. She further fails to explain why she seeks leave to amend now despite filing her
 5    operative amended Complaint more than five years ago on March 25, 2015. Overall,
 6    without further information, Defendants cannot fairly raise a futility argument, and the
 7    Court cannot assess the propriety of her motion. See Nunes v. Ashcroft, 375 F.3d 805,
 8    808 (9th Cir. 2004) (citing Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995)) (“In
 9    assessing the propriety of a motion for leave to amend, we consider five factors: (1) bad
10    faith; (2) undue delay; (3) prejudice to the opposing party; (4) futility of amendment; and
11    (5) whether the plaintiff has previously amended his complaint.”). Moreover, as
12    Defendants point out, Basham did not comply with Civil Local Rule 15.1(b). The Local
13    Rules require the following:
14
15          Any motion to amend a pleading must be accompanied by: (1) a copy of the
            proposed amended pleading, and (2) a version of the proposed amended
16
            pleading that shows---through redlining, underlining, strikeouts, or other
17          similarly effective typographic methods---how the proposed amended
            pleading differs from the operative pleading. If the court grants the motion,
18
            the moving party must file and serve the amended pleading.
19
20    CivLR 15.1(b). Basham has neither supplied a copy of her proposed amended pleading
21    nor a version of her proposed amended pleading that shows how the proposed amended
22    pleading differs from her operative pleading. Accordingly, the Court DENIES Basham’s
23    motion for leave to amend her Complaint.
24          Third, Basham moves to remand her non-TCPA causes of action back to the
25    Eastern District of Missouri. See Doc. No. 52 at 1. Basham states that “she did not
26    realize that this court was not ruling on the FDCPA violations, but was advised by
27    Defendants that this court only rules on TCPA violations, and needed to remand to
28    Missouri.” Id. at 2. Defendants respond that the Court should deny the request because

                                                   4
                                                                             11-md-2286-MMA (MDD)
     Case 3:15-cv-01479-MMA-MDD Document 57 Filed 10/30/20 PageID.4584 Page 5 of 6



 1    Basham’s Complaint is complicated and contains several overlapping claims. Doc. No.
 2    54 at 2. They assert that severing her case into two separate actions would not make
 3    sense. Id.
 4          On March 6, 2018, the Court stayed “all non-TCPA causes of action in all member
 5    cases pending remand of those cases to their original districts or resolution of this MDL.”
 6    MDL Doc. No. 571 at 2. Basham has not persuaded the Court why it should lift the stay
 7    on her member cases despite the stay that would remain on every other member case with
 8    non-TCPA claims. Moreover, Basham fails to explain the possible damage or inequities
 9    that may result from the continued stay or how the stay interferes with judicial efficiency.
10    Cf. Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v.
11    Hall, 300 F.2d 265, 268 (9th Cir. 1962)). The Court finds that lifting the stay and
12    suggesting remand of Basham’s non-TCPA claims would complicate or duplicate issues
13    through having two separate actions occurring simultaneously with interrelated claims.
14    Cf. CE Res., Inc. v. Elite Continuing Educ., Inc., No. 2:15-01908 WBS AC, 2016 WL
15    3653446, at *1 (E.D. Cal. July 6, 2016) (quoting Digital Software Servs., Inc. v. Entm’t
16    Programs, Inc., No. 2:09-cv-02763-TLN-DAD, 2014 WL 5816929, at *3 (E.D. Cal. Nov.
17    7, 2014)) (“The court may lift the stay ‘[w]hen circumstances have changed such that the
18    court’s reasons for imposing the stay no longer exist or are inappropriate.’”); In re Silica
19    Prod. Liab. Litig., 398 F. Supp. 2d 563, 668 (S.D. Tex. 2005) (quoting In re Heritage
20    Bonds Litig., 217 F. Supp. 2d 1369, 1370 (J.P.M.L. 2002)) (“Remand is inappropriate . . .
21    when continued consolidation will ‘eliminate duplicative discovery, prevent inconsistent
22    pretrial rulings, and conserve the resources of the parties, their counsel and the
23    judiciary.’”). Accordingly, the Court DENIES Basham’s motion to remand her non-
24    TCPA claims back to the transferor court.
25    ///
26    ///
27    ///
28    ///

                                                    5
                                                                               11-md-2286-MMA (MDD)
     Case 3:15-cv-01479-MMA-MDD Document 57 Filed 10/30/20 PageID.4585 Page 6 of 6



 1                                     III. CONCLUSION
 2          For the foregoing reasons, the Court DENIES Plaintiff Basham’s motion. The
 3    Court DIRECTS the Clerk of Court to docket this order only on Basham’s member case
 4    dockets: 15-cv-1479-MMA (MDD) and 15-cv-2282-MMA (MDD).
 5          IT IS SO ORDERED.
 6
 7    Dated: October 30, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               6
                                                                       11-md-2286-MMA (MDD)
